United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Martinsburg, WV, Employer
)
___________________________________________ )
J.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1962
Issued: June 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative decision dated September 14, 2007, which
affirmed the Office’s March 8, 2007, decision denying his occupational disease claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these issues.
ISSUE
The issue on appeal is whether appellant has met his burden of proof to establish that he
sustained an injury in the performance of duty.
FACTUAL HISTORY
On November 21, 2006 appellant, then a 56-year-old maintenance mechanic, filed an
occupational disease claim alleging that, on October 27, 2006, he was completing a work order
when he noticed black mold when he cut into dry wall. He alleged that he began having
breathing problems which progressively worsened. Appellant alleged that he first realized the

disease or illness was caused or aggravated by his employment on November 9, 2006. He did
not stop work.
The Office received November 13, 2006 treatment notes and a duty status report from
Dr. Gracia Santos, Board-certified in internal medicine, who related that, on October 18 and 19,
2006, appellant was exposed to black mold while repairing a leaky ice machine. Dr. Santos also
related that appellant questioned whether he was provided with the proper type of respiratory
protection as he began to experience respiratory problems after completing the task. She
diagnosed bronchitis and indicated that he also had chronic obstructive pulmonary disease
(COPD)1 and that he had stopped smoking cigarettes nine years earlier after having a 40-year
history of heavy smoking. Dr. Santos recommended light duty and no exposure to fumes, dust or
chemicals.
By letter dated December 15, 2006, the Office advised appellant that the evidence
submitted was insufficient to establish his claim and requested that he submit additional
supportive factual and medical evidence. In a separate December 14, 2006 letter, it requested
that the employing establishment submit additional evidence.
In a January 11, 2007 statement, Linda Lamp, a workers’ compensation program
specialist with the employing establishment, indicated that appellant was exposed to the mold,
for approximately 1½ hours without the proper personal protective equipment (PPE). She also
indicated that he was exposed for another 12½ hours with proper equipment.
The Office received evidence that included mold sample results dated November 14 and
19 and a November 18, 2006 mold report. It also received statements from various individuals,
including a November 16, 2006 memorandum from Susan Anderson, a union president and a
November 21, 2006 memorandum from Fernando Rivera, a safety office employee, who advised
that wipe samples were taken on October 30, 2006, in the area to test for mold spores.
Mr. Rivera indicated that raw data results revealed that the mold spore totals were below the
acceptable levels with the exception of an exhaust grill inside the kitchenette. He alleged that
there was no indication that employees involved in the clean up were adversely affected from
exposure to mold spores. Mr. Rivera also noted that appellant performed work on October 18
and 19, 2006 and then filed an occupational disease claim in November 2006.
The Office received documents pertaining to infection control and a “Risk Assessment
Matrix” with guidelines for construction and copies of training materials related to proper spore
removal techniques, a copy of appellant’s position description and a January 10, 2007 statement
from Jill Shattel, an industrial hygienist, who indicated that he was exposed to penicillium,
aspergillus sp, stachbotrys chartarum and aspergillus versicolor.
Dr. Michael M. Rezaian, a Board-certified internist, provided several reports and
treatment notes dating from November 2006 to January 2007. In his January 3, 2007 report, he
noted that while working for the employing establishment appellant “was exposed to mold and
had to close the room, wear surgical mask and remove stuff with a shop vac.” In Dr. Rezaian’s
January 10, 2007 report, he opined that appellant had reactive arthritis and spondyloarthropathy,
1

The record reflects that appellant has preexisting COPD.

2

sacroiliac joint inflammation. He advised that in view of appellant’s positive “HLA-B27” this
was “most likely the cause of his symptoms. Dr. Rezaian relates significant exposure to mold.”
In a letter dated December 28, 2006, appellant indicated that he worked for the
employing establishment for more than 33 years in various positions that exposed him to dust,
dirt and chemicals, including asbestos. He noted that the incident involving the drywall removal
from the surgical suite took several hours over the course of two days and that the mold was very
visible. Appellant alleged that he was not provided with the proper protective equipment while
removing the mold. He indicated that his PPE was comprised of a blue paper suit, bonnet,
booties and a surgical mask, which was not the proper respiratory protective gear. Appellant
also indicated that he had smoked since he was 6 years old, inhaling at the age of 10 and finally
stopped smoking 9 years ago. He also indicated that he had COPD from smoking, which was
mild and for which he was not receiving any treatment. A November 13, 2006 chest x-ray, read
by Dr. David L. Lawrence, a Board-certified radiologist, revealed no clinically significant
cardiac or pulmonary abnormalities and a stable chest. The Office also received an additional
report dated November 13, 2006 from Dr. Santos, who diagnosed COPD with exacerbation and
indicated that appellant had a history of occupational exposure to molds.
On February 8, 2007 the Office requested that an Office medical adviser provide an
opinion with regard to whether appellant’s COPD was caused or aggravated by his exposure to
black mold at work. In a February 21, 2007 report, the Office medical adviser reviewed
appellant’s history and noted that he had a history of smoking for approximately 40 years and
had a history of COPD, that was “clearly secondary to many years of smoking cigarettes.
Pulmonary function tests have confirmed the COPD on three occasions.” He also indicated that
appellant was treated for emphysema and recurrent bronchitis infections that predated his brief
exposure to black mold. The Office medical adviser opined that “because of his very brief and
protected exposure to black mold and because of his long-standing emphysema as a result of
smoking since [nine] years of age, it would be my conclusion that [appellant’s] symptoms are the
result of his history of smoking cigarettes and the resultant emphysema.” He concluded that
there was “no evidence that his COPD could be caused or aggravated by the exposure to the
black mold on October 18 or 19, 2006.”
By decision dated March 8, 2007, the Office denied the claim for compensation as the
medical evidence was insufficient to establish that appellant sustained an injury as alleged. It
accepted that, on October 18 and 19, 2006, appellant was cutting and removing drywall, which
contained black mold. However, the Office found that the medical evidence did not establish
that the claimed medical condition resulted from the work-related exposure.
On April 4, 2007 appellant requested an examination of the written record. The Office
received additional evidence which included copies of previously received documents, several
treatment notes for his emphysema, personnel records, task force findings and numerous reports
related to levels of mold in the workplace; pulmonary test results: and studies pertaining to other
employees who had respiratory problems.
The Office also received an undated statement from appellant’s representative who
indicated that appellant’s position exposed him to “years of intermediate exposure to mold and
asbestos” at the employing establishment. She also indicated that appellant was not given the

3

protective gear until after being exposed for a full day without any protection. Appellant’s
representative alleged that additional medical evidence was submitted which supported that his
condition was caused by the mold exposure.
In an April 9, 2007 disability certificate, Dr. Robert E. Bowen, Board-certified in internal
medicine with a subspecialty in pulmonary disease, opined that appellant’s “COPD [was]
exacerbated by on[-]the[-]job mold exposure.” In reports dated April 19, 2007, Dr. Rezaian
opined that appellant developed “significant reactive arthritis upon severe exposure to mold at
his place of employment. It is possible based on study cited below that this exposure caused his
reactive arthritis.” Dr. Rezaian referred to a case based upon a study of 34 subjects in Finland.
By decision dated September 14, 2007, the Office hearing representative affirmed the
Office’s March 8, 2007 decision. The hearing representative found that the medical evidence did
not establish that appellant sustained a pulmonary, respiratory or arthritic work-related injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

4

relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The evidence establishes that appellant was exposed to black mold on two separate
occasions at work. He submitted insufficient medical evidence, however, to establish that his
pulmonary, respiratory or arthritic condition was caused or aggravated by exposure to black
mold at work or any other specific factors of his federal employment.
Appellant submitted November 13, 2006 reports from Dr. Santos, who noted that on
October 18 and 19, 2006, he was exposed to black mold while repairing a leaky ice machine and
that he related having respiratory problems after completing the task. Dr. Santos also indicated
that appellant had a history of occupational exposure to molds and diagnosed bronchitis and
COPD with exacerbation. Although she indicated that appellant had a history of occupational
exposure to molds, she did not render her own specific opinion regarding whether appellant had
a diagnosed medical condition caused or aggravated by the workplace mold exposure. The
Board finds that these reports are insufficient to establish appellant’s claim.
Dr. Rezaian provided several reports and treatment notes dating from November 2006 to
January 2007. In his January 3, 2007 report, he noted that, while working for the employing
establishment, appellant “was exposed to mold and had to close the room, wear surgical mask
and remove stuff with a shop vac.” In Dr. Rezaian’s January 10, 2007 report, he opined that
appellant had reactive arthritis and spondyloarthropathy, sacroiliac joint inflammation. He
advised that in view of appellant’s positive “HLA-B27” this was “most likely the cause of his
symptoms. [Dr. Rezaian] relates significant exposure to mold.” In reports dated April 19, 2007,
he opined that appellant had developed “significant reactive arthritis upon severe exposure to
mold at his place of employment. It is possible base on [the] study cited below that this exposure
caused his reactive arthritis.” Other coworkers developed “immune complexes…. The high
incidence of joint problems among these employees suggests a common triggering factor for
most of the cases.” Dr. Rezaian referred to a case based on a study of 34 subjects in Finland.
The Board notes that Dr. Rezaian’s support for causal relationship is couched in speculative
terms and is of limited probative value.6 Additionally, while Dr. Rezaian referred to a case
study, the Board has held that newspaper clippings, medical texts and excerpts from publications
are of no evidentiary value in establishing the causal relationship between a claimed condition
and an employee’s federal employment. Such materials are of general application and are not
determinative of whether the specific condition claimed is related to the particular employment
factors alleged by the employee.7 Dr. Rezaian did not explain how the case study applied to
appellant’s particular situation.
5

Id.

6

See Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need
not be one of absolute medical certainty, the opinion must not be speculative or equivocal; the opinion should be
expressed in terms of a reasonable degree of medical certainty).
7

William C. Bush, 40 ECAB 1064, 1075 (1989).

5

In an April 9, 2007 disability certificate, Dr. Bowen opined that appellant’s “COPD [was]
exacerbated by on[-]the[-]job mold exposure.” However, he did not explain how he arrived at
this conclusion. For example, the record reflects that appellant was exposed to the mold for a
few hours without protection and then was provided with some type of protection, when he
removed the materials on the second day. Dr. Bowen made no discussion of how this limited
exposure to the mold exacerbated appellant’s preexisting COPD. This is especially important in
light of the fact that appellant was a heavy cigarette smoker for around 40 years and had a prior
history of COPD. Thus, this report is of limited probative value.
Appellant also submitted a November 13, 2006 chest x-ray from Dr. Lawrence.
However, this report merely reported findings and did not contain an opinion regarding the cause
of the reported condition. Other medical reports submitted by appellant do not address causal
relationship.8
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a pulmonary, respiratory or arthritic condition, he has not met his burden of
proof in establishing that he sustained a medical condition in the performance of duty causally
related to factors of his employment.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an injury in
the performance of duty.

8

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2007 is affirmed.
Issued: June 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

